Citation Nr: 1517740	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-27 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a foot disability other than bilateral plantar fasciitis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety, adjustment disorder, and major depression.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1993 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The February 2012 rating decision granted service connection for bilateral plantar fasciitis and assigned a 10 percent evaluation effective October 31, 2011, and denied service connection for bilateral feet, to include heel stress fractures, arches, Achilles tendonitis, and pes planus.  The May 2012 rating decision denied service connection for major depression, recurrent, and a mental health disorder NOS (including anxiety and adjustment disorder).  The Board notes that the claims for service connection for major depression and service connection for a mental health disorder (NOS) were separately denied by the RO.  However, when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the issues into one claim for service connection for an acquired psychiatric disorder, including anxiety, adjustment disorder, and major depression.

In March 2015, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge at the RO in Cheyenne, Wyoming.  A transcript of the hearing is of record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the Veteran is currently employed full-time and has not alleged that she is unable to maintain substantially gainful employment due to her service-connected bilateral plantar fasciitis.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for a foot disability other than bilateral plantar fasciitis, the record reflects that the Veteran underwent a VA examination in December 2011.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, but stated that an opinion regarding etiology could not be answered because the claims file and service treatment records were not received.  An addendum opinion was obtained in February 2012.  The examiner found that only bilateral plantar fasciitis was at least as likely as not caused by or a result of military service.  The rationale provided was that the service medical records were found to have many "rule-out" diagnoses which were not verified by military x-rays, including bilateral heel condition, bilateral arches, bilateral arches, Achilles tendonitis, pes planus, and stress fractures.  The examiner also stated that there were also contradictory findings by different providers regarding these conditions.  

The Board finds that the examiner's rationale is inadequate.  It is unclear as to what the examiner was referencing in her February 2012 addendum when she stated that there were "contradictory findings" by different providers.  VA treatment records do indicate other diagnoses of the feet, including diagnoses of pes cavus and heel spur syndrome in January 2012.  Also, while the examiner made some reference to the Veteran's statements regarding problems with her feet during active duty in the examination report, the examiner failed to consider or discuss the Veteran's statements when rendering her opinion.  Therefore, a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).    

As the issue of service connection for a foot disability other than bilateral plantar fasciitis could impact the claim of entitlement to an increased initial rating for the Veteran's service-connected bilateral plantar fasciitis, this claim is deferred pending adjudication of the service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

With regard to the claim for service connection for an acquired psychiatric disorder, including anxiety, adjustment disorder, and major depression, the claims file reflects that a VA mental disorders examination was conducted in April 2012.  The examiner diagnosed the Veteran with major depression, recurrent.  The examiner stated that the Veteran's major depression preceded her time in service by years, so her service-connected conditions did not cause her depression.  The examiner also felt that the Veteran had "numerous significant stressors in her life,"  which were far more challenging than her back and foot problems, and she was able to cope with them while being successfully treated for depression.  The examiner went on further to state that "I do not think her SC conditions have aggravated her baseline level of depression significantly."

The April 2012 examiner's opinion is inadequate.  While the examiner stated the Veteran's depression existed prior to service, a psychiatric disorder was not noted on the Veteran's November 1992 entrance examination, so she is presumed to have been physically sound upon entry into service unless the evidence clearly and unmistakably shows that the Veteran's disability was both preexisting and not aggravated by service.   Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the April 2012 examiner did not address whether the Veteran's depression clearly and unmistakably showed preexistence and non-aggravation, an additional VA examination is required.    

Also, while the examiner stated that the claims file was reviewed, he failed to address the Veteran's other psychiatric diagnoses in the record, including anxiety and adjustment disorder.  Therefore a new VA examination for to determine the etiology of the Veteran's acquired psychiatric disorder, based on full consideration of the Veteran's documented medical history and assertions, is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, with respect to all the pending claims, updated VA treatment records should be obtained and associated with the claims file.  Any records of recent private treatment for the Veteran's foot disability should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have recently treated her for any foot disability.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  

2.  Obtain any updated VA treatment records from the VA Black Hills Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period from January 2015.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any foot disability, other than bilateral plantar fasciitis.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  X-rays should be obtained, if no recent x-ray reports are available. 

The examiner should address the following:

a)  The examiner should identify any current foot disabilities, other than bilateral plantar fasciitis.  Any previous diagnoses in the Veteran's medical history should be discussed.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed foot disability is related to the Veteran's active duty service. 

The examination report should include discussion of the Veteran's documented in-service and post-service medical history as well as her statements regarding her condition.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered and discussed in formulating the requested opinion, as well as any other relevant lay evidence and medical evidence of record.

The examiner must provide a complete rationale with an explanation for any opinions given.  

4.  Schedule the Veteran for a VA mental disorders examination.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should be performed.  The examiner is requested to provide opinions on the following:

a)  Does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's acquired psychiatric disorder pre-existed active duty service.

b)  If so, then does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's pre-existing disorder did not permanently increase in severity during service, beyond any natural progression of the disorder.

c)  If either (a) or (b) is answered no, the examiner is then asked to state whether is it at least as likely as not (probability of at least 50 percent or greater) that the Veteran's acquired psychiatric disorder is related to her active duty service.

The examination report should include discussion of the Veteran's documented in-service and post-service medical history as well as her statements regarding her condition.  The examiner is advised that the Veteran is competent to report symptoms, and that her reports must be considered and discussed in formulating the requested opinion, as well as any other relevant lay evidence and medical evidence of record.

The examiner must provide a complete rationale with an explanation for any opinions given.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal, should be readjudicated with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




